Citation Nr: 0519534	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey



THE ISSUE

Entitlement to service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for chronic paranoid 
schizophrenia.  The veteran filed a notice of disagreement 
(NOD) in August 2002 and the RO issued a statement of the 
case (SOC) in January 2004.  The veteran filed a substantive 
appeal in February 2004. 

In February 2004, the veteran requested a Central Office 
hearing before a member of the Board (Veterans Law Judge); 
however, the request was withdrawn in March 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  There is no medical evidence of a psychiatric disability 
in service or for many years after service.

3.  There is no competent evidence to even suggest that the 
veteran's schizophrenia is medically related to service.


CONCLUSION OF LAW

The criteria for service connection for chronic schizophrenia 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for schizophrenia has been accomplished.  

Through the January 2004 SOC and the RO's letter of May 2001, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim, and has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the notice letter of May 2001 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letters informed him that he could 
submit statements from individuals who had knowledge of 
symptoms associated with his disabilities.  The letter also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence, and that he also had 
the option to furnish private medical records on his own.  He 
was also advised to submit evidence in his possession.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this appeal 
has not prejudiced the veteran in any way.  

In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As noted above, the RO issued the January 2004 SOC explaining 
what was needed to substantiate the veteran's claim and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of May 2001.  To the extent 
possible, medical records identified by the veteran have been 
obtained.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with the matters currently under consideration.  Private and 
VA Medical Center (VAMC) records identified by the veteran 
were either obtained by the RO or submitted by the veteran.  
IN addition, VA examination reports have been associated with 
the claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, and existing, pertinent records that need 
to be obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
schizophrenia on appeal.   

II. Background

Service medical records reflect no complaints, findings, or 
diagnosis related to schizophrenia.  While the veteran did 
mark a box on a medical history form at the time of 
separation indicating "nervous trouble of any sort," the 
examining physician did not make any comments or findings at 
separation relative to what the veteran reported.

Post-service treatment records include private medical 
records from Dr. Swanson, dated from December 1994 to May 
1995.  Records dated in December 1994 indicate that the 
veteran was seen for a panic attack and that he was under 
treatment for a panic disorder.  The veteran admitted to 
having alcohol and drug addictions.

In an April 1986 psychiatric evaluation report from Jose 
Florez-Lopez, M.D., the veteran reported being in good 
physical and emotional state until a work related back injury 
in June 1984.  He reportedly developed apprehensive 
expectations of future damage to his spine, with increased 
anxiety, worry, fear, frequent rumination and obsession, and 
further anticipation of misfortune to himself.  He indicated 
that he was put on antidepressant medications.  Upon 
examination, the veteran was diagnosed as having a single 
major depressive episode, in remission.  

The veteran underwent additional evaluations in October 1986.  
Rex D. Conrad, Ph.D., reported a similar medical history as 
Dr. Florez-Lopez and diagnosed single episode of major 
depression and rule out schizophrenia.  Perry Maloff, M.D., 
provided an extensive history that was consistent with the 
two previous evaluations.  A great deal of the veteran's 
history was devoted to his job related injury and how it 
affected his life.  On examination, the diagnosis was 
dysthymic disorder, moderate to severe in nature, that was 
considered the result of the veteran's work related injury in 
June 1984.  Based on the medical records reviewed, Dr. Maloff 
indicated that the veteran suffered from severe depression.  
He also opined that if the veteran failed to improve, then 
his condition would likely develop into more severe 
psychiatric symptoms, such as major depressive illness.  In a 
supplemental report, the veteran admitted to a history of 
intermittent drug use that began six-months before his work 
related injury.  

In December 1986, the veteran was seen at Riverside General 
Hospital primarily for back complaints; however, the clinic 
notes also make reference to depression and anxiety in the 
assessment.  

In March 1987, the veteran underwent a psychiatric evaluation 
with Andrew J. Rooks, M.D.  The physician reviewed prior 
evaluations and interviewed the veteran.  The diagnosis was 
that the veteran had very strong paranoid trends, but 
probably did not qualify for paranoid schizophrenia.  The 
physician indicated that it appeared the veteran had a very 
significant psychiatric disorder the possibly bordered on 
schizophrenia, although he was not truly schizophrenic at 
that point in time.  

In October 1991, the veteran underwent a VA examination.  He 
complained of feeling depressed most days, which he believed 
was related to his inability to work since 1984.  He also 
complained of anxiety attacks and expressed a belief that 
people were trying to kill him.  The diagnoses included 
psychotic disorder, not otherwise specified; rule out organic 
mental disorder secondary to poly substance abuse; rule out 
schizo-affective disorder, depressed type; rule out chronic 
schizophrenia, undifferentiated type; and rule out major 
depression with psychotic features.

A statement from Dr. Burdick, dated in February 1997, that 
indicates the veteran had been under treatment for chronic 
psychosis, diagnosed as schizophrenia.

The veteran was admitted to a VA Medical Center in January 
2001 due to an apparent drug overdose.  The following week he 
was again admitted and his diagnoses included substance 
induced psychotic disorder, alcohol abuse, and substance 
abuse.

VAMC records, dated in February 2001, indicate that the 
veteran had been admitted to Acute Psychiatry after an acute 
psychotic episode and recent alcohol and drug use.

The veteran underwent a VA examination in February 2001.  He 
reported Vietnam combat experience even though his military 
service began after the Vietnam conflict and did not involve 
any overseas service.  The examiner noted a psychiatric 
history of chronic paranoid schizophrenia.  The veteran then 
complained of an inability to concentrate, depression, poor 
sleeping, and occasional hallucinations.  The diagnosis was 
chronic paranoid schizophrenia.  

VAMC progress notes, dated from January 2001 to January 2003, 
indicate the veteran discontinued drugs and alcohol use in 
2000.  The records continued to show a diagnosis of paranoid 
schizophrenia; a history of depression was noted.

III. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

In this case, the veteran contends that his schizophrenia is 
related service.  However, there is no medical evidence to 
support the veteran's contention.

Post-service medical evidence shows that the veteran has been 
diagnosed with schizophrenia; however, the question remains 
as to whether this disability is related to his military 
service. 

Service medical records do not contain any evidence of 
schizophrenia.  Although the veteran marked the box for 
"nervous trouble of any sort" on a report of medical 
history at the time of his separation, a psychiatric 
evaluation as part of his separation examination did not 
reveal any abnormal findings.  Hence, normal findings suggest 
that his reported "nervous trouble of any sort" was not 
psychiatric in nature or in any way related to schizophrenia.

The first medical evidence that even suggests the present of 
a psychotic disorder was in 1986, which was sixteen years 
after the veteran separated from service.  From there, the 
evidence shows that his condition progressed to bordering on 
schizophrenia in 1987.  Moreover, there was no firm diagnosis 
of schizophrenia until Dr. Burdick's diagnosis in 1997.  As 
indicated above, service connection may be granted, on a 
presumptive basis, if one of the enumerated disabilities 
listed in 38 C.F.R. § 3.309 is diagnosed to a compensable 
degree with in the prescribed period of time.  Since a 
psychosis was not diagnosed within one year of the veteran's 
separation from service, a link between the veteran's 
psychiatric disability and service may not be presumed.  
Hence, medical evidence linking the veteran's schizophrenia 
to service is needed to support the claim..

In this case, however, there is no competent evidence that 
even suggests the veteran's schizophrenia is related to 
service.  Despite numerous evaluations and treatment spanning 
years, no physician, psychologist, or social worker has even 
hinted at the possibility that the veteran's schizophrenia is 
related to service.  In fact, the only evidence that suggests 
an etiology of a post-service psychosis is an October 1986 
diagnosis of a substance induced psychotic disorder and the 
1991 VA examination report that includes the diagnosis of 
rule out organic mental disorder secondary to poly substance 
abuse.  These medical records in no way identify the 
veteran's military service as a factor in the veteran's 
psychiatric disability.  Interestingly, during the October 
1986 psychiatric evaluation, the veteran, himself, stated 
that he had not experienced any emotional problems until a 
work related back injury in 1984.  

Aside from what the veteran has said to medical providers, 
the Board has carefully considered the veteran's assertions, 
advanced in connection with the current appeal, that he is 
entitled to service connection.  However, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter-specifically, whether there is a medical relationship 
between current schizophrenia and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Here, the veteran has neither 
presented, nor alluded to the existence of, any medical 
evidence to support his assertions.

Accordingly, upon consideration of all of the evidence in 
light of the governing legal authority, the Board must 
conclude that the claim for service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, in the 
absence of competent evidence to support the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


